(CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2015 – BRF S.A. Index Identification Capital Stock Breakdown 1 Earnings Distribution 2 Individual Financial Statements Balance Sheet Assets 3 Balance Sheet Liabilities 4 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2015 to 09/30/2015 9 Statement of Changes in Shareholders' Equity - from 01/01/2014 to 09/30/2014 10 Statement of Added Value 11 Consolidated Financial Statements Balance Sheet Assets 12 Balance Sheet Liabilities 13 Statement of Income 15 Statement of Comprehensive Income 16 Statement of Cash Flows 17 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2015 to 09/30/2015 18 Statement of Changes in Shareholders' Equity - from 01/01/2014 to 09/30/2014 19 Statement of Added Value 20 Management Report 21 Explanatory Notes 50 Breakdown of the Capital by Owner 126 Declarations and Opinion Independent Auditors' Report on Review of Quartely Financial Information 127 Opinion of the Audit Commitee 129 Statement of Executive Board on the Quartely Financial Information and Independent Auditor's Report on Review of Interim Financial Information 130 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2015 – BRF S.A. Identification / Capital Stock Breakdown Number of shares Current Year (Units) 09.30.15 Paid-in Capital Common 872,473,246 Preferred - Total 872,473,246 Treasury Shares Common 40,849,225 Preferred - Total 40,849,225 1 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2015 – BRF S.A. Identification / Earnings Distribution Identification/ Earnings distribution Event Approval Corporate action Begin payments Type os shares Earning per share Executive Board Meeting December 18, 2014 Interest on shareholders’ equity February 13, 2015 Ordinary 0.43441 Executive Board Meeting December 18, 2014 Dividend February 13, 2015 Ordinary 0.09972 Executive Board Meeting June 18, 2015 Interest on shareholders’ equity August 14, 2015 Ordinary 0.50244 2 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2015 – BRF S.A. Individual FS /Balance Sheet Assets (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 1 Total Assets 37,657,821 34,498,283 1.01 Current Assets 12,914,233 13,853,499 1.01.01 Cash and Cash Equivalents 1,447,338 1,979,357 1.01.02 Marketable Securities 191,387 283,623 1.01.02.01 Financial Investments Evaluated at Fair Value 191,387 283,623 1.01.02.01.01 Held for Trading 191,387 283,623 1.01.03 Trade Accounts Receivable 5,549,045 4,833,222 1.01.03.01 Trade Accounts Receivable 5,284,577 4,663,193 1.01.03.02 Other Receivables 264,468 170,029 1.01.04 Inventories 2,870,977 2,204,822 1.01.05 Biological Assets 1,261,419 1,122,350 1.01.06 Recoverable Taxes 966,072 914,720 1.01.06.01 Current Recoverable Taxes 966,072 914,720 1.01.08 Other Current Assets 627,995 2,515,405 1.01.08.02 Assets of Discontinued Operations 108,482 1,957,565 1.01.08.02.01 Assets of Discontinued Operations and Held for Sale 108,482 1,957,565 1.01.08.03 Other 519,513 557,840 1.01.08.03.01 Interest on Shareholders' Equity Receivable 3,121 13,369 1.01.08.03.02 Derivatives 69,543 42,922 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 77,663 42,516 1.01.08.03.05 Other 369,186 459,033 1.02 Non-current Assets 24,743,588 20,644,784 1.02.01 Non-current Assets 4,298,782 3,775,356 1.02.01.02 Marketable Securities Valued at Amortized Cost 68,049 62,104 1.02.01.02.01 Held to Maturity 68,049 62,104 1.02.01.03 Trade Accounts Receivable 203,226 343,301 1.02.01.03.01 Trade Accounts Receivable 4,820 6,486 1.02.01.03.02 Other Receivables 198,406 336,815 1.02.01.05 Biological Assets 718,922 681,823 1.02.01.06 Deferred Taxes 1,130,695 751,932 1.02.01.06.01 Deferred Income Tax and Social Contribution 1,130,695 751,932 1.02.01.09 Other Non-current Assets 2,177,890 1,936,196 1.02.01.09.03 Judicial Deposits 690,815 612,286 1.02.01.09.04 Recoverable Taxes 815,572 898,174 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 84,695 152,965 1.02.01.09.07 Restricted Cash 458,981 115,179 1.02.01.09.08 Other 127,827 157,592 1.02.02 Investments 7,172,947 3,999,729 1.02.02.01 Investments 7,172,947 3,999,729 1.02.02.01.01 Equity in Associates 292,885 378,143 1.02.02.01.02 Interest on Wholly-owned Subsidiaries 6,878,955 3,620,737 1.02.02.01.04 Other 1,107 849 1.02.03 Property, Plant and Equipment, Net 9,819,514 9,424,609 1.02.03.01 Property, Plant and Equipment in Operation 9,048,850 8,823,688 1.02.03.02 Property, Plant and Equipment Leased 113,872 143,144 1.02.03.03 Property, Plant and Equipment in Progress 656,792 457,777 1.02.04 Intangible 3,452,345 3,445,090 1.02.04.01 Intangible 3,452,345 3,445,090 1.02.04.01.02 Software 145,655 138,788 1.02.04.01.03 Trademarks 1,173,000 1,173,000 1.02.04.01.04 Other 10,698 12,052 1.02.04.01.05 Goodwill 2,096,587 2,096,587 1.02.04.01.06 Software Leased 26,405 24,663 3 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2015 – BRF S.A. Individual FS /Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 2 Total Liabilities 37,657,821 34,498,283 2.01 Current Liabilities 9,486,135 8,783,209 2.01.01 Social and Labor Obligations 95,376 103,788 2.01.01.01 Social Obligations 23,136 9,670 2.01.01.02 Labor Obligations 72,240 94,118 2.01.02 Trade Accounts Payable 4,821,619 3,591,980 2.01.02.01 Domestic Suppliers 3,666,125 3,019,809 2.01.02.02 Foreign Suppliers 1,155,494 572,171 2.01.03 Tax Obligations 149,409 216,256 2.01.03.01 Federal Tax Obligations 38,511 76,770 2.01.03.01.02 Other Federal 38,511 76,770 2.01.03.02 State Tax Obligations 107,877 136,617 2.01.03.03 Municipal Tax Obligations 3,021 2,869 2.01.04 Short Term Debts 1,986,696 2,601,022 2.01.04.01 Short Term Debts 1,986,696 2,601,022 2.01.04.01.01 Local Currency 1,857,197 2,541,361 2.01.04.01.02 Foreign Currency 129,499 59,661 2.01.05 Other Obligations 1,695,435 1,197,862 2.01.05.01 Liabilities with Related Parties 90,209 16,403 2.01.05.01.04 Other Liabilities with Related Parties 90,209 16,403 2.01.05.02 Other 1,605,226 1,181,459 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 1,933 430,909 2.01.05.02.04 Derivatives 999,052 216,057 2.01.05.02.05 Management and Employees Profit Sharing 235,476 374,575 2.01.05.02.07 Other Obligations 368,765 159,918 2.01.06 Provisions 737,600 564,037 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 242,167 233,636 2.01.06.01.01 Tax Risk Provisions 32,577 34,545 2.01.06.01.02 Social Security and Labor Risk Provisions 165,824 152,880 2.01.06.01.04 Civil Risk Provisions 43,766 46,211 2.01.06.02 Other Provisons 495,433 330,401 2.01.06.02.04 Vacations & Christmas Bonuses Provisions 439,337 274,305 2.01.06.02.05 Employee Benefits Provisions 56,096 56,096 2.01.07 Liabilities of Discontinued Operations - 508,264 2.01.07.01 Liabilities of Discontinued Operations - 508,264 2.02 Non-current Liabilities 14,265,590 10,124,597 2.02.01 Long-term Debt 11,192,723 7,429,599 2.02.01.01 Long-term Debt 11,192,723 7,429,599 2.02.01.01.01 Local Currency 2,287,176 1,451,783 2.02.01.01.02 Foreign Currency 8,905,547 5,977,816 2.02.02 Other Obligations 1,921,063 1,517,578 2.02.02.01 Liabilities with Related Parties 1,227,436 816,598 2.02.02.01.04 Other Liabilities with Related Parties 1,227,436 816,598 2.02.02.02 Other 693,627 700,980 2.02.02.02.06 Other Obligations 693,627 700,980 2.02.04 Provisions 1,151,804 1,177,420 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 906,081 919,446 2.02.04.01.01 Tax Risk Provisions 189,180 209,838 2.02.04.01.02 Social Security and Labor Risk Provisions 178,367 162,377 2.02.04.01.04 Civil Risk Provision 13,153 11,125 2.02.04.01.05 Contingent Liability 525,381 536,106 2.02.04.02 Other Provisons 245,723 257,974 2.02.04.02.04 Employee Benefits Provisions 245,723 257,974 4 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2015 – BRF S.A. Individual FS /Balance Sheet Liabilities (in thousands of Brazilian Reais) 2.03 Shareholders' Equity 13,906,096 15,590,477 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves (2,753,943) (195,428) 2.03.02.01 Goodwill on the Shares Issuance 174,014 62,767 2.03.02.04 Granted Options 143,570 92,898 2.03.02.05 Treasury Shares (2,674,807) (304,874) 2.03.02.07 Gain on Disposal of Shares 1,198 2.03.02.08 Goodwill on Acquisition of Non-Controlling Entities (47,417) 2.03.02.09 Acquisition of Non-Controlling Entities - 2.03.04 Profit Reserves 4,043,644 3,945,825 2.03.04.01 Legal Reserves 384,619 384,619 2.03.04.02 Statutory Reserves 3,175,684 3,175,684 2.03.04.07 Tax Incentives Reserve 483,341 385,522 2.03.05 Accumulated Earnings 1,172,440 - 2.03.08 Other Comprehensive Income (1,016,516) (620,391) 2.03.08.01 Derivative Financial Intruments (1,401,070) (448,752) 2.03.08.02 Financial Instruments (Available for Sale) (17,296) 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency 370,937 (152,595) 2.03.08.04 Actuarial Losses 28,874 (1,748) 5 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2015 – BRF S.A. Individual FS / Statement of Income (in thousands of Brazilian Reais) Account Code Account Description Current Quarter 07.01.15 to 09.30.15 Accumulated Current Year 01.01.15 to 09.30.15 Previous Quarter 07.01.14 to 09.30.14 Accumulated Previous Year 01.01.14 to 09.30.14 3.01 Net Sales 6,830,498 19,417,613 6,559,086 18,729,677 3.02 Cost of Goods Sold (4,995,621) (14,338,859) (4,740,448) (14,021,093) 3.03 Gross Profit 1,834,877 5,078,754 1,818,638 4,708,584 3.04 Operating (Expenses) Income 208,067 (993,660) (755,281) (2,829,614) 3.04.01 Selling (1,006,434) (2,886,403) (894,784) (2,645,038) 3.04.02 General and Administrative (92,957) (228,779) (72,587) (213,356) 3.04.04 Other Operating Income 187,918 216,436 20,178 176,855 3.04.05 Other Operating Expenses (394,214) (832,880) (177,721) (533,379) 3.04.06 Income from Associates and Joint Ventures 1,513,754 2,737,966 369,633 385,304 3.05 Income Before Financial and Tax Results 2,042,944 4,085,094 1,063,357 1,878,970 3.06 Financial Results (1,590,662) (2,707,184) (427,833) (601,282) 3.06.01 Financial Income 732,499 1,431,041 (42,369) 443,207 3.06.02 Financial Expenses (2,323,161) (4,138,225) (385,464) (1,044,489) 3.07 Income Before Taxes 452,282 1,377,910 635,524 1,277,688 3.08 Income and Social Contribution 234,663 135,120 (63,192) (133,473) 3.08.01 Current 22,785 26,583 (7,530) (5,493) 3.08.02 Deferred 211,878 108,537 (55,662) (127,980) 3.09 Net Income from Continued Operations 686,945 1,513,030 572,332 1,144,215 3.10 Net Income from Discontinued Operations 190,160 183,088 51,939 62,573 3.10.01 Net Income/Loss of Discontinued Operations, Net 190,160 183,088 51,939 62,573 3.11 Net Income 877,105 1,696,118 624,271 1,206,788 3.99 Earnings per Share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 3.99.01.01 ON 1.03285 1.99730 0.71638 1.38484 3.99.02 Earning per Share - Diluted 3.99.02.01 ON 1.03225 1.99613 0.71592 1.38396 6 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – September 30, 2015 – BRF S.A. Individual FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Account Code Account Description Current Quarter 07.01.15 to Accumulated Current Year 01.01.15 to Previous Quarter 07.01.14 to Accumulated Previous Year 01.01.14to 4.01 Net Income 877,105 1,696,118 624,271 1,206,788 4.02 Other Comprehensive Income (344,057) (396,125
